Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 29, 2022

The Court of Appeals hereby passes the following order:

A22D0332. TRAVIS AMOS WELLBORN v. THE STATE.

      Following the denial of his motion for a new trial, Travis Amos Wellborn filed
a pro se notice of appeal in this Court. Given that the purpose of the filing was to seek
an appeal, it was docketed as an application for a discretionary appeal. See Martin v.
Williams , 263 Ga. 707, 708 (1) (438 SE2d 353) (1994) (substance and function,
“rather than nomenclature, govern[] pleadings”); OCGA 5-6-30 (requiring that the
Appellate Practice Act be “liberally construed so as to bring about a decision on the
merits of every case appealed”).
      Under OCGA § 5-6-34 (a) (1), direct appeals are permitted from a final
judgment in a criminal case — i.e., where the case is no longer pending below. Thus,
Wellborn has a right to a direct appeal from the trial court’s order. Id. This Court will
grant a timely application for discretionary review if the lower court’s order is subject
to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is hereby
GRANTED.
      Wellborn shall have ten days from the date of this order to file a notice of
appeal in the superior court. See OCGA § 5-6-35 (g). If he has already filed a notice
of appeal in the superior court, then he need not file a second notice. The clerk of the
superior court is DIRECTED to include a copy of this order in the record transmitted
to the Court of Appeals.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/29/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.